Citation Nr: 0009330	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to May 1979 
and July 1991 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the RO in 
Atlanta, Georgia.  Subsequently, the claims folder was 
transferred to the RO in Buffalo, New York. 


REMAND

In his Substantive Appeal, the veteran indicated that he 
wanted to attend a hearing to offer testimony before a Member 
of the Board at the RO.  In a February 2000 letter, the Board 
inquired of the veteran whether he still wanted to attend 
such a hearing.  The veteran was advised that, if he did not 
respond within 30 days, it was be assumed that he still 
desired a hearing.  The veteran did not respond; thus, the 
Board must remand for a personal hearing before a Member of 
the Board at the RO.  See 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for another 
personal hearing before a Member of the 
Board at the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




